DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 7 states “Use of an autologous costal cartilage or an allogeneic costal cartilage in the preparation of a graft for repairing articular cartilage defects.”  Attempts to claim a process without setting forth any steps involved in the process renders a claim indefinite because it merely recites use without any active positive steps delimiting how this use is actually practiced (MPEP 2173(q)).  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kizer et al. (Pub. No.: US 2005/0152882).
For claim 1, Kizer et al. (hereinafter, Kizer) discloses a graft for repairing articular cartilage defects (para. 13), wherein the graft comprises at least one of an autologous costal cartilage or an allogeneic costal cartilage (para. 11, para. 54). 
For claim 2, the costal cartilage does not have an osteochondral joint (e.g., fig. 1, no joint present).  For claim 3, the costal cartilage comprises a whole piece of costal cartilage or granular cartilage (granular, para. 54).  For claim 4, the granular cartilage has a size between 0.1mm to 1.5 mm (para. 51).  For claim 5, the graft further comprises a hydrogel system (para. 48).  For claim 6, the hydrogel system is selected from the group consisting of: autologous fibrin, autologous platelet-rich plasma, 33CKR Ref. 6786.003 synthetic collagen, gelatin, chitosan, and polymer hydrogel (para. 48).
For claim 7, Kizer discloses use of an autologous costal cartilage or an allogeneic costal cartilage in the preparation of a graft for repairing articular cartilage defects (para. 13).  
For claim 8, Kizer discloses a method for repairing articular cartilage defects, the method comprising applying a graft to a defect site to be repaired (para. 13), wherein the graft comprises at least one of an autologous costal cartilage or an allogeneic costal cartilage (para. 11, para. 54).  
For claim 9, the costal cartilage does not have an osteochondral joint (e.g., fig. 1, no joint present).  For claim 10, the costal cartilage is a whole piece of costal cartilage or granular cartilage (granular, para. 54).  For claim 11, the granular cartilage has a size .  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kizer et al. (Pub. No.: US 2005/0152882) in view of Gomes et al. (Pub. No.: US 2004/0230303).
Kizer discloses the method for repairing articular cartilage defects as claimed in claim 8, wherein the graft comprises autologous costal cartilage and/or allogeneic costal cartilage (para. 11, 54), and the articular cartilage defect is cartilage defect on a femoral head or osteochondral defect on a knee joint (e.g., fig. 6, para. 23).  However, Kizer does not specify the method for repairing articular cartilage defects comprises the following steps: (1) in an injured articular cartilage surface, clearing necrotic and degenerative cartilages and subchondral bone tissues, and preparing a viable bone bed for implantation of the costal cartilage.  However, as Kizer is implanted within an osteochondral defect site (e.g., para. 13), clearing necrotic and degenerative cartilage and subchondral bone and preparing a viable bone bed is a highly obvious and 
Kizer discloses the method step of (2) cutting out a corresponding length of the costal cartilage depending on a size of the cartilage defect for collecting the autologous costal cartilage or the allogeneic costal cartilage (para. 80); and (3) implanting the autologous costal cartilage or the allogeneic 35CKR Ref. 6786.003 costal cartilage into the bone bed formed by the removal of the cartilage defect (e.g., para. 87-90), and securing the autologous costal cartilage or the allogeneic costal cartilage in the bone bed (e.g., para. 87-90).
Kizer does not specify the method step of cutting the same into desired shapes, so as to match the cartilage surface with a surrounding cartilage surface and articular surface morphology.  Gomes et al teaches a similar osteochondral defect repair method including applying milled allograft to repair cartilage defects (abstract).  In addition, Gomez implants an osteochondral plug 20 (para. 22) which is cut so as to match the surrounding cartilage surface (e.g., para. 46, teaching sizes and shapes of the osteochondral plug selected to fill the defect).  It would have been obvious to have applied a shaped osteochondral plug as taught by Gomes with the method of Kizer for the purpose of providing a bone base and cartilage cap implant to treat osteochondral defects with a load bearing implant that also facilitates the growth of hyaline cartilage (para. 25, 27). This modification would have occurred using known methods and would have yielded predictable results. 
For claim 15, Kizer discloses the method for repairing articular cartilage defects as claimed in claim 8, wherein the graft is autologous costal cartilage and/or allogeneic costal cartilage (para. 11, 54), the articular cartilage defect is the knee joint osteochondral injury (e.g., fig. 6, para. 23), and the method for repairing articular cartilage defects comprises the following steps: (A) collecting at least one of the autologous costal cartilage and the allogeneic costal cartilage (para. 80), cutting the same into particles having a size of 0.1 mm to 1.5 mm, and mixing cartilage particles with the hydrogel system, so as to form a graft consisting of the cartilage particles and the hydrogel system (para. 80). 
However, Kizer does not specify the method for repairing articular cartilage defects comprises the following steps: (1) in an injured articular cartilage surface, clearing necrotic and degenerative cartilages and subchondral bone tissues, and preparing a bone bed to be processed.  However, as Kizer is implanted within an osteochondral defect site (e.g., para. 13), clearing necrotic and degenerative cartilage and subchondral bone and preparing a bone bed is a highly obvious and necessary step in order to treat the osteochondral defect with the Kizer implant (see also Gomes para. 57).  Thus it would have been obvious as a matter of routine surgical practice to have cleared necrotic and degenerative tissue and to have prepared a viable bone bed.  
Kizer discloses the method step of (C) repairing a knee joint osteochondral defect by filling in the graft to form an integration seamless surface, and facilitating integration of new cartilages into surrounding cartilage tissues (para. 87-90).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBA GANESAN whose telephone number is (571)272-3243.  The examiner can normally be reached on Monday-Friday, 8 AM - 5 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUBA GANESAN/Primary Examiner, Art Unit 3774